





EXHIBIT 10.5


SECOND AMENDMENT TO ASSET PURCHASE AGREEMENT


THIS SECOND AMENDMENT TO ASSET PURCHASE AGREEMENT (the “Amendment”) is entered
into as of the 21st day of July, 2016 by and between CLP SNOWSHOE, LP, a
Delaware limited partnership, CLP MAMMOTH, LP, a Delaware limited partnership,
CLP COPPER, LP, a Delaware limited partnership, CLP STRATTON, LP, a Delaware
limited partnership, and CLP SANDESTIN, LP, a Delaware limited partnership
(collectively “Sellers”) and IMPERIUM BLUE SKI VILLAGES, LLC, a Georgia limited
liability company ( “Purchaser”).


RECITALS


WHEREAS Sellers and Purchaser entered into an Asset Purchase Agreement dated May
31, 2016 (the “Original Agreement”) whereby Sellers agreed to sell to Purchaser
and Purchaser agreed to acquire from Sellers certain real property more fully
described therein; and


WHEREAS Sellers and Purchaser entered into the First Amendment to Asset Purchase
Agreement dated June 29, 2016 (the “First Amendment” and the Original Agreement
as amended by the First Amendment the “Agreement”) which amended certain terms
of the Original Agreement; and


WHEREAS Sellers and Purchaser wish to further amend certain terms of the
Agreement as set forth below.


NOW THEREFORE in consideration of the mutual covenants and conditions contained
herein, the payment to Sellers and Purchaser of Ten and 00/100 Dollars ($10.00),
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Sellers and Purchaser agree as follows:


1.    All capitalized terms not otherwise defined herein shall have the meaning
ascribed to such term in the Agreement.


2.    Sellers and Purchaser agree that the definition of “Due Diligence Period”
in Section 1.1 of the Agreement is amended by deleting the words “on July 22,
2016” and replacing such words with “on August 5, 2016”.


3.     Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same Amendment.


4.    Signatures. This Amendment may be executed by any parties hereto by
facsimile signature or “PDF” signatures emailed, and any such signature shall be
deemed an original signature and Escrow Agent is hereby authorized and
instructed to rely thereon.
5.    Effect of Amendment. In the event of any inconsistencies between this
Amendment and the Agreement, the terms of this Amendment shall govern. Except as
provided for herein, all other terms and conditions of the Agreement shall
remain unchanged, time remains of the essence and the parties hereto





--------------------------------------------------------------------------------







reaffirm the terms and conditions of such Agreement. The Amendment may only be
varied by a document, in writing, of even or subsequent date hereof, executed by
the parties hereto.





--------------------------------------------------------------------------------









IN WITNESSTH WHEREOF, Sellers and Purchaser have set their hand and seal to this
instrument the date and year first above written.


SELLERS:
CLP COPPER, LP, a Delaware limited partnership


By: CLP COPPER GP, LLC, a Delaware limited liability company, its sole general
partner




By:  Tracey B. Bracco
Name: Tracey B. Bracco         
Title: Vice President            
CLP MAMMOTH, LP, a Delaware limited partnership


By: CLP MAMMOTH GP, LLC, a Delaware limited liability company, its sole general
partner




By:  Tracey B. Bracco
Name: Tracey B. Bracco         
Title: Vice President            


CLP SNOWSHOE, LP, a Delaware limited partnership


By: CLP SNOWSHOE GP, LLC, a Delaware limited liability company, its sole general
partner




By:  Tracey B. Bracco
Name: Tracey B. Bracco         
Title: Vice President            


CLP STRATTON, LP, a Delaware limited partnership


By: CLP STRATTON GP, LLC, a Delaware limited liability company, its sole general
partner




By:  Tracey B. Bracco
Name: Tracey B. Bracco         
Title: Vice President            


CLP SANDESTIN, LP, a Delaware limited partnership


By: CLP SANDESTIN GP, LLC, a Delaware limited liability company, its sole
general partner




By:  Tracey B. Bracco
Name: Tracey B. Bracco         
Title: Vice President            
     


 
 
PURCHASER:


IMPERIUM BLUE SKI VILLAGES, LLC, a Georgia limited liability company




By: Kyle A. Mowitz   
Name: Kyle A. Mowitz   
Title: Authorized Signer of Manager   






